PER CURIAM.
This is an appeal of the trial court’s final order adjudicating Robert Joseph guilty of burglary and grand theft, and denying his motion for a new trial. Joseph was tried before a jury and convicted of burglary in violation of section 810.02(3), Florida Statutes. Joseph argues on appeal that the limitation of closing arguments to ten minutes was an abuse of the trial court’s discretion and a denial of his constitutional right to a fair trial.
Over objection the trial judge limited appellant’s closing arguments to ten minutes and gave the state an additional two minutes. As we held for appellant’s co-defendant in Stanley v. State, 453 So.2d 530 (Fla. 5th DCA 1984), this was an unreasonable restriction which constituted an abuse of discretion on the part of the trial judge.
The judgment is reversed and the cause remanded for a new trial.
DAUKSCH and ORFINGER, JJ., concur.
COWART, J., concurs specially with opinion.